Citation Nr: 0725945	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  02-19 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) for the 
period February 4, 1999, to November 20, 2000.  

2.  Entitlement to an effective date prior to November 20, 
2000, for the assignment of a 100 percent disability 
evaluation for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
Specifically, by way of rating decision in October 2002, 
service connection was granted for PTSD and an initial 30 
percent disability evaluation was assigned.  

In October 2002, the veteran submitted VA Form 21-4138 
wherein he stated that he disagreed with the decision 
granting a 30 percent evaluation for PTSD.  Additionally, he 
submitted a VA Form 9, filed in November 2002, where he again 
stated that he disagreed with the initial 30 percent rating 
assigned.  As noted in the Board's June 2005 REMAND decision, 
these statements were not only interpreted as a claim for an 
earlier effective date, but also as a notice of disagreement 
with respect to the initial disability rating assigned for 
service-connected PTSD.  

The REMAND called for the veteran to be afforded a statement 
of the case (SOC) with respect to the initial disability 
rating assigned.  Thus, the issue classified in June 2005 as 
entitlement to an effective date prior to November 20, 2000, 
for a grant of an increased total (100 percent) disability 
evaluation for PTSD, to include an initial evaluation in 
excess of 30 percent was separated, in effect, into two 
issues.  In the REMAND determination, it was noted that the 
issue of entitlement to an earlier effective date for a grant 
of an increased total (100 percent) disability evaluation for 
PTSD was inextricably intertwined with the issue of the 
initial disability evaluation for PTSD and that the earlier 
effective date issue was deferred.  

Later in the month of June 2005, the RO issued a SOC 
regarding the issue of entitlement to an initial disability 
evaluation greater than 30 percent for PTSD for the period 
from February 4, 1999, to November 20, 2000.  The claim was 
denied, and the veteran submitted a substantive appeal 
shortly thereafter.  Thus, the appeal continues, and the 
issues are now separated and classified as on the title page 
of this decision.  They will be addressed separately below.  

In November 2004, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  For the period from February 4, 1999, to November 20, 
2000, there are no clinical findings regarding the veteran's 
PTSD.  Thus, it may not be said that he exhibited more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversations normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent event).  

2.  A formal claim for service connection for PTSD was 
received on February 4, 1999.  The veteran was deemed to be 
30 percent disabled as of that date.  There is no record of 
treatment for PTSD in the one year preceding that claim.  
However, evidence as of examination report dated November 20, 
2000, reflects that the veteran's PTSD was chronic and severe 
and that he was unemployable; thus, it is not factually 
ascertainable that the veteran's PTSD disability was 100 
percent disabling or more prior to that date.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected PTSD for the 
period from February 2, 1999, to November 20, 2000, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.130, Diagnostic Code 
(DC) 9411 (2006).  

2.  The criteria for an effective date earlier than November 
20, 2000, for the assignment of a 100 percent rating for PTSD 
are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
provide any evidence in his possession pertaining to the 
claim.  

As to the issue of entitlement to an effective date prior to 
November 20, 2000, for a grant of a 100 percent disability 
evaluation for PTSD, VCAA letters were sent to the veteran in 
April 2001 and January 2004 May 2004 which specifically 
advised him as to what evidence the RO had in its possession 
and what evidence was still needed.  Specifically, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met as 
to these issues.  

As to the issue of entitlement to initial rating in excess of 
30 percent for PTSD, for the period from February 4, 1999, to 
November 20, 2000, the RO provided the veteran with a VCAA 
letter in June 2005 which discussed the pertinent evidence, 
and the laws and regulations related to this claim.  This 
document essentially notified the veteran of the evidence 
needed to prevail on his claim for an increased rating.  
Specifically, the VCAA letters gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the foregoing, the Board finds that the VCAA 
notice letters complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, the claims are 
being denied and neither a rating nor an effective date will 
be assigned or altered.  As such, there is no prejudice to 
the veteran with respect to any notice deficiencies related 
to the rating or effective date.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, post service private and VA treatment records, and 
the transcript of personal hearing.  The Board finds that 
there are no additional medical records necessary to proceed 
to a decision in this case.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for an 
earlier effective date and an increased rating; were notified 
of the respective responsibilities of VA and himself as it 
pertained to who was responsible for obtaining such evidence; 
and also were notified to submit all relevant evidence he had 
to the RO.  Additionally, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues of service connection and 
for an increased rating is required to comply with the duty 
to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.



Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.3.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). - 10 percent

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication. - 
0 percent.  

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.] GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

Earlier Effective Dates 

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002 & Supp. 2006).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of direct service 
connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2006).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2006).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2006).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2006).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

Background

In the present case, service connection for PTSD was denied 
in March 1994.  The denial was based on the fact that while 
PTSD was diagnosed upon VA records as early as 1993, there 
was no verification of the veteran's inservice stressors.  It 
is noted that when hospitalized for psychiatric symptoms in 
September 1993, the veteran was alert and oriented times 
three.  His speech was productive and spontaneous.  His 
thought process was without looseness of association.  His 
mood was neutral, and his affect was appropriate.  There were 
no apparent psychotic symptoms, and his cognition was grossly 
intact.  He had good insight and judgment.  His GAF score was 
65.  The veteran was notified of the March 1994 denial but he 
did not appeal.  The decision became final.  

The veteran filed to reopen his claim for PTSD on February 4, 
1999.  Subsequently, the RO granted service connection for 
PTSD in an October 2002 rating decision, in view of the 
veteran's current diagnosis of PTSD, and stressor 
verification evidence which was added to the record in 2001.  
A 30 percent evaluation was assigned, effective from February 
4, 1999, the date of receipt of his claim to reopen.  

The RO based the initial 30 percent evaluation primarily on 
treatment records dated from November 20, 2000, through 2002.  
This includes VA examination reports dated on November 20, 
2000, and May 7, 2001.  

When examined on November 20, 2000, the veteran reported a 
history that included problems in numerous occupations due to 
tension and explosiveness.  His social life was equally 
compromised as he had found himself unable to tolerate close 
relationships outside of his wife and family.  He had 
experienced visual hallucination, black out spells, mild 
withdrawal which led to excessive drinking of alcohol, 
depressive moods including suicidal ideations.  He gave a 
history of being treated for psychological problems in 1993.  

On exam, he there was no evidence of thought disorder or 
delusions.  There were intense nightmares and intrusive 
recollections, flashbacks, a tense mood, irritability.  He 
denied suicidal ideations at this time and was alert and 
oriented.  Chronic and severe PTSD, leading to 
unemployability was diagnosed.  His GAF score was 45.  

On additional VA examination in May 2001, it was noted that 
the veteran worked factory type jobs until the late 1980s.  
He stopped working because he was too anxious and irritable.  
Manifestations of his PTSD included intrusive thoughts, 
nightmares, social withdrawal, and moderate depressive 
symptoms.  His GAF score was 50.  

Subsequently dated private and VA records are of record and 
reflect continued treatment for PTSD, as well as other 
physical ailments.  In July 2003, his GAF score was 43.  The 
examiner opined that the veteran was unemployable.  

Evaluation for PTSD for the Period From February 4, 1999, to 
November 20, 2000

In reviewing the findings and history elicited upon the 
clinical records, the Board concludes that the veteran's 
disability picture attributable to his PTSD is best 
approximated by the 30 percent disability rating already 
assigned.  

As noted above, there are no clinical records regarding 
treatment for PTSD in the intervening years after the 
veteran's initial treatment at VA in 1993 and prior to 
examination on November 20, 2000.  Thus, his PTSD 
manifestations were not shown to be more than mild until 
examination on that November 2000 date when his GAF score was 
45.  The Board notes that his GAF score in 1993 was 65.  
Moreover, his mood was neutral, and his affect was 
appropriate.  It was not until exam in November 2000 that 
intrusive thoughts, nightmares, a tense mood, and 
irritability were indicated.  Moreover, the clinical evidence 
did not suggest unemployability until the November 2000 exam.  

Clearly, for the period in question, there are no clinical 
findings to suggest that the veteran was not functioning 
independently, appropriately, and effectively, for the period 
from February 4, 1999, until examination on November 20, 
2000.  In sum, the veteran symptoms did not more closely 
approximate the criteria required for a 50 percent rating for 
the period in question.  

Entitlement to an Effective Date Prior to November 20, 2000, 
for the Assignment of a 100 Percent Disability Evaluation for 
PTSD

As noted earlier, the Board granted service connection for 
PTSD upon rating decision in October 2002.  A 30 percent 
rating was assigned, effective from the date that the claim 
was reopened - February 4, 1999.  

Following that decision, also as noted above, the disability 
rating was increased to 100 percent.  This increase was based 
on VA records which reflected that the veteran's PTSD was 
chronic and severe, leading to unemployability as of the date 
of examination on November 20, 2000.  Clinical records dated 
prior to that date (in 1993) reflected only mild symptoms of 
PTSD.  

As the formal claim to reopen was received on February 4, 
1999, and as there was no record of treatment within the one 
year preceding the date of the formal claim, it was not 
factually ascertainable that the veteran's PTSD was 100 
percent disabling for the period from February 4, 1999, or 
until examination on November 20, 2000.  Thus, an effective 
date earlier than November 20, 2000, for a 100 percent 
disability evaluation is not warranted.  

Other Considerations

Finally, as to both issues addressed above, the Board has 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Thus, the 
Board is unable to identify a reasonable basis for granting 
the veteran's claims.  Also considered was referral of the 
case for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), but the Board finds no basis for 
further action on this question as there are no circumstances 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  

ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD for the period February 4, 1999, to November 20, 2000, 
is denied.  

Entitlement to an effective date prior to November 20, 2000, 
for a grant of an increased total (100 percent) disability 
evaluation for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


